Case 2:17-cr-20183-MAG-RSW ECF No. 234 filed 11/13/18        PageID.935    Page 1 of 12



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                           Plaintiff,
                                                       Case No. 17-CR-20183-04
 v.

 D-4 TERRY PRUITT,
                                                       Hon. Mark A. Goldsmith
                           Defendant.

                                         /


                               MOTION TO SEVER

       NOW COMES Defendant Terry Pruitt, by and through counsel, S. Allen

 Early, and hereby moves, pursuant to Rule 14(a) of the Federal Rules of Criminal

 Procedure, to sever his case and grant him a separate trial in this matter and,

 alternatively, (1) to order pursuant to Rule 14(b), the government to disclose any

 co-defendant statements that it intends to use in its case in chief, and (2) describe

 the grounds of admissibility for each such statement, so that Mr. Pruitt may have

 an opportunity to renew his motion to sever, if necessary, with specific objections.

 Defendant hereby incorporates the attached Brief in Support into this Motion.
Case 2:17-cr-20183-MAG-RSW ECF No. 234 filed 11/13/18   PageID.936   Page 2 of 12



       Pursuant to Local Rule counsel has conferred with AUSA Gorgon and

 concurrence has been denied.

                                    Respectfully submitted,

                                    LAW OFFICES OF S. ALLEN EARLY

                                    /s/ S. Allen Early
                                    S. Allen Early (P13077)
                                    Attorney for Defendant
                                    607 Shelby Street, Suite 425
                                    Detroit, Michigan 48226
                                    (313) 962-2320 – office
                                    (313) 962-2341 (fax)
                                    sallenearly@sallenearly.comcastbiz.net

 Date: November 13, 2018




                                      2
Case 2:17-cr-20183-MAG-RSW ECF No. 234 filed 11/13/18        PageID.937    Page 3 of 12



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                           Plaintiff,

 v.                                                    Case No. 17-CR-20183-04

 D-4 TERRY PRUITT,                                     Hon. Mark A. Goldsmith
                           Defendant.
                                         /

                             BRIEF IN SUPPORT OF
                              MOTION TO SEVER

                                    INTRODUCTION

       Defendant Terry Pruitt is charged in the Superceding Indictment filed

 August 23, 2017, with Count 2, sex trafficking by force conspiracy in violation of

 18 U.S.C. § 1594(c); Count 9, sex trafficking by force on AV7, aiding and

 abetting, in violation of 18 U.S.C. § 1591(a), (b) and 18 U.S.C. § 2; Count 10, sex

 trafficking by force on AV8, aiding and abetting, in violation of 18 U.S.C. §

 1591(a), (b) and 18 U.S.C. § 2; Count 12, conspiracy to distribute a controlled

 substance in violation of 21 U.S.C. § 841(a)(1), 841(b)(1)(A), 841(b)(1)(C); Count

 15, distribution of a controlled substance resulting in serious bodily injury in

 violation of 21 U.S.C. § 841(a)(1), (b)(1)(C); Count 17, distribution of a controlled

 substance resulting in death, in violation of 21 U.S.C. § 841(a)(1), 841 (b)(1)(C);
Case 2:17-cr-20183-MAG-RSW ECF No. 234 filed 11/13/18          PageID.938    Page 4 of 12



 Count 18, maintaining drug involved premises in violation of 21 U.S.C. §

 856(a)(1).

       The Victory Inn Motel (“Motel”) contains many different rooms and these

 rooms did contain many different stories and life situations. These life situations

 were not homogenous or grouped together into a conspiracy as to Terry Pruitt.

       Mr. Pruitt, for example, was a drug dealer who rented a room at the Motel to

 sell drugs. He operated in isolation and in competition with various other co-

 defendants who were grouped into a conspiracy, and did not participate in the drug

 conspiracy described in Count 12. Nor did Pruitt distribute drugs to coerce sex

 acts or aid and abet a conspiracy. In order to present this antagonistic defense at

 trial, Mr. Pruitt’s defense will have to point the finger at various co-defendants.

       Mr. Pruitt did not engage in sex trafficking at the Motel, only drugs. He did,

 however, observe various co-defendants engage in sex trafficking while he was at

 the Motel. In order to present this antagonistic defense at trial, Mr. Pruitt’s defense

 will have to point the finger at various co-defendants.

       Mr. Pruitt did not distribute a drug resulting in serious bodily injury or

 death. The defense expects that there may be antagonistic defense in regard to

 Counts 15 and 17.




                                            2
Case 2:17-cr-20183-MAG-RSW ECF No. 234 filed 11/13/18         PageID.939     Page 5 of 12



                                  LEGAL ANALYSIS

       Rule 14 of the Federal Rules of Criminal Procedure states that:

              (a) Relief. If the joinder of offenses or defendants in an
              indictment, an information, or a consolidation for trial
              appears to prejudice a defendant or the government, the
              court may order separate trials of counts, sever the
              defendants’ trials, or provide any other relief that justice
              requires.
              (b) Defendant’s Statements.        Before ruling on a
              defendant’s motion to sever, the court may order an
              attorney for the government to deliver to the court for an
              in camera inspection any defendant’s statement that the
              government intends to use as evidence.

       The question of severance is left to the sound discretion of the trial court.

 United States v. Gallo, 763 F.2d 1504 (6th Cir. 1985). Generally, courts prefer

 joinder of defendants charged with participating in the same act or series of acts

 because it is more efficient than conducting separate trials. United States v. Gibbs,

 182 F.3d 408 (6th Cir. 1999). United States v. Stull, 743 F.2d 439 (6th Cir. 1984).

 The trial court must balance the risk of prejudice to the Defendant against the

 interest of judicial economy and efficiency. United States v. Scaife, 749 F.2d 338

 (6th Cir. 1984).

       1.     Prejudice From Group Trial

       Defendant contends that a joint trial will prevent the jury “from making a

 reliable judgment about guilt or innocence.” Zafiro v. United States, 506 U.S. 534,

 539 (1993). In this regard, Defendant Pruitt joins the prejudice argument set forth


                                           3
Case 2:17-cr-20183-MAG-RSW ECF No. 234 filed 11/13/18           PageID.940     Page 6 of 12



 in co-defendant Harold Nero’s Motion to Sever. In addition, the antagonistic

 defenses in this case will mislead and confuse the jury due to the close proximity

 of people at the Motel. Defendant Pruitt submits that the time required for separate

 trials will not be substantially greater than time for a joint trial. Jury confusion will

 be very severe in this case due to the various conspiracies alleged in different

 counts of the indictment. Unlike a trial with one conspiracy allegation, the jury

 will have various conspiracy allegations and facts related to various conspiracy

 allegations to consider in this case. The three conspiracies alleged in Counts 1, 2,

 12 contain different alleged members and alleged different objectives. All the

 cross-referencing of facts and conspiracies will be confusing and, moreover, the

 antagonistic defense will add more confusion. The prejudice will be severe and

 allow for confusion and improper transfer of guilt from one defendant to another.

       2.     Statements of Non-Testifying Defendants

       Moreover, severance should be granted where the statements of non-

 testifying co-defendants, which would inculpate Defendant but not be admissible

 against him, will be offered into evidence at a joint trial. Such statements provide

 specific and compelling prejudice to warrant a severance. United States v. Avery,

 760 F.2d 1219 (11th Cir. 1985). It is anticipated that the government may attempt

 to introduce statements of some of the co-defendants made to the government or

 other persons that were not made by a co-conspirator of Defendant during and in


                                            4
Case 2:17-cr-20183-MAG-RSW ECF No. 234 filed 11/13/18       PageID.941    Page 7 of 12



 furtherance of the alleged conspiracy and, therefore, would not be admissible

 against Defendant. If such statements are admitted into evidence and the co-

 defendants choose not to testify, Defendant’s right to confront and cross-examine

 the witnesses against him secured by the Sixth Amendment to the United States

 Constitution would be violated. Crawford v. Washington, 541 U.S. 36, 124 S.Ct.

 1354, 158 L.Ed.2d 177 (2004); Bruton v. United States, 391 U.S. 123, 88 S.Ct.

 1620, 20 L.Ed.2d 476 (1968). Defendant will be substantially prejudiced by a joint

 trial, and his motion for severance should be granted. United States v. Wirsing, 719

 F.2d 859 (6th Cir. 1983).

       Sixth Amendment to the United States Constitution guarantees an accused in

 a criminal prosecution the right to be confronted with the witnesses against him.

 Davis v. Alaska, 415 U.S. 309, 315-316 (1974). The right of an accused to

 confront the witnesses against him is so fundamental to a fair trial that it is made

 obligatory on the States through the Fourteenth Amendment to the United States

 Constitution. Pointer v. Texas, 380 U.S. 400, 403 (1965). The constitutional right

 of confrontation includes the right to test the credibility of prosecution witnesses

 through cross-examination. Douglas v. Alabama, 380 U.S. 415 (1965); Stevens v.

 Bordenkircher, 746 F.2d 342, 346 (6th Circ. 1984). The right of an accused to

 cross-examine the witnesses against him is an essential and fundamental

 requirement for a fair trial. Id. at 346.


                                             5
Case 2:17-cr-20183-MAG-RSW ECF No. 234 filed 11/13/18       PageID.942     Page 8 of 12



       In United States v. Bruton, 391 U.S. 123 (1968), the United States Supreme

 Court held that the admission of the statement of a non-testifying co-defendant

 inculpating the defendant violated the defendant’s Sixth Amendment right to

 confront and cross-examine the witnesses against him. In reversing the conviction,

 the Court held that the trial court’s clear and unambiguous instruction to the jury

 that they should not consider the statement as evidence against the defendant was

 for all practical purposes worthless:

              Here the introduction of Evans’ confession posed a
              substantial threat to petitioner’s right to confront the
              witnesses against him, and this is a hazard we cannot
              ignore. Despite the concededly clear instructions to the
              jury to disregard Evans’ inadmissible hearsay evidence
              inculpating petitioner, in the context of a joint trial we
              cannot accept limiting instructions as an adequate
              substitute for petitioner’s constitutional right of cross-
              examination. The effect is the same as if there had been
              no instruction at all. Id. at 137.

       In Crawford v. Washington, 541 U.S. 36 (2004) the United States Supreme

 Court set forth circumstances under which a defendant would have an absolute

 right under the Sixth Amendment to the United States Constitution to confront and

 cross-examine the witnesses against him. The Court noted that the principal evil at

 which the Confrontation Clause was directed was the civil-law mode of criminal

 procedure utilized in English law, particularly the use of ex-parte examinations as

 evidence against the accused. Id. at 50. The Court rejected the labyrinth of

 exceptions to the confrontation clause that had evolved over time (the firmly

                                          6
Case 2:17-cr-20183-MAG-RSW ECF No. 234 filed 11/13/18                              PageID.943        Page 9 of 12



 rooted hearsay exception or the particularized guarantees of trustworthiness) and

 laid down an ironclad rule of constitutional law:

                  Where testimonial statements are at issue, the only
                  indicium of reliability sufficient to satisfy constitutional
                  demands is the one the Constitution actually prescribes:
                  confrontation. Id. at 68-69.

         Under Crawford, the only relevant question is whether the statement to be

 admitted against a defendant is testimonial. If the statement is deemed testimonial,

 than the defendant has an absolute right to confront and cross-examine the maker

 of the statement. And the Court in Crawford left no doubt that statements taken by

 police officers in the course of interrogations are testimonial. Id. at 52. In the case

 at bar, the admission of statements of co-defendants that were not made in

 furtherance of the alleged conspiracy would violate Defendant’s right to confront

 and cross-examine the witnesses against him.

         3.       Alternative Request to Disclose Co-Defendant Statements

         Alternatively, pursuant to Rule 14(b), Federal Rules of Criminal Procedure,

 this Court may order the government to disclose any co-defendant statements that

 it intends to use in its case-in-chief, and to note the grounds of admissibility on

 which each such statement is offered. 1 This would enable Mr. Pruitt to offer


 1
   A court may also exclude a co-defendant’s statement or order redaction to “avoid mention or obvious implication
 of the non-confessing defendant.” Stanford v. Parker, 266 F.3d 442, 456 (6th Cir. 2000). Should this Court conclude
 that severance would be premature, ordering disclosure of any co-defendant statements that the government intends
 to use would aid the Court in determining whether such statements should be excluded or redacted. As discussed
 below, Mr. Pruitt respectfully moves in the alternative for such an order.


                                                         7
Case 2:17-cr-20183-MAG-RSW ECF No. 234 filed 11/13/18        PageID.944    Page 10 of 12



  specific objections and would aid the Court in determining whether exclusion or

  redaction is appropriate. Several district courts, in the Sixth Circuit as well as in

  other circuits, have followed this approach in situations where the government has

  not indicated whether it intends to use co-defendant statements, or where it has

  otherwise not provided the information necessary for the defendant to raise specific

  objections under Bruton. See, e.g., United States v. Bozeman, No. 3:11-CR-129,

  2012 WL 1071207, at *6 (E.D. Tenn. Mar. 29, 2012) (ordering disclosure of co-

  conspirator statements where defendants “did not have the facts necessary to

  determine whether a Bruton problem exists because the Government ha[d] not

  disclosed” such statements); United States v. Bazezew, 783 F. Supp. 2d 160, 163-

  65 & n.7 (D.D.C. 2011) (ordering disclosure of co-defendant statements under Fed.

  R. Crim. P. 14(b) and noting that it “will be easier to decide the Bruton motion to

  exclude any out-of-court statements made by co-defendants after these statements .

  . . are disclosed and reviewed”); United States v. Valdez, No. B-06-477-05, 2006

  WL 2091006, at *2 (S.D. Tex. July 25, 20106) (noting that court had “already

  ordered the Government to submit any confessions or statements of the Defendants

  which may be introduced at trial” and affirming that “when the Government

  complies with that Order, the Court will determine the proper disposition of those

  statements.”).




                                           8
Case 2:17-cr-20183-MAG-RSW ECF No. 234 filed 11/13/18        PageID.945    Page 11 of 12



        Such an approach is not inconsistent with this Court’s decision in United

  States v. Toufaili, No. 10-CR-20705, 2011 WL 795859, at *2 (E.D. Mich. Mar. 1,

  2011) (Cleland, J.).   In Toufaili, this Court denied a defendant’s motion for

  disclosure of co-defendant statements without prejudice where the government had

  already provided “post-arrest statements of any co-defendant who ha[d] implicated

  [the defendant] in any actions involving the charged conduct.” Id. In light of this

  disclosure, as well as the government’s representation that it would work with the

  defendant to reach an agreement as to a “properly redacted statement,” this Court

  decided to “allow counsel to work cooperatively in an attempt to solve the Bruton

  [problem].”   Id.   Here, the government has not provided Mr. Pruitt with co-

  defendant statements, nor has it represented its intention to redact any such

  statements that implicate Mr. Pruitt. Indeed, it has not even acknowledged whether

  any such statements exist. An order by the Court is thus appropriate in this case.

        Moreover, the court in Bazezew found that this approach was warranted

  under Rule 14(b), which provides that a court may, before ruling on a severance

  motion, “order an attorney for the government to deliver to the court for in camera

  inspection any defendant’s statement that the government intends to use as

  evidence.”    In invoking Rule 14(b), the Court in Bazezew further held that

  “[u]nless the government proffers a good reason not to do so, it also shall provide

  the statements to defendants’ counsel.” 783 F. Supp. 2d at 165. Here, there is no


                                           9
Case 2:17-cr-20183-MAG-RSW ECF No. 234 filed 11/13/18                                       PageID.946        Page 12 of 12



  reason for the government to withhold co-defendant statements, or the grounds of

  admissibility on which the government intends to offer them. On the contrary,

  such information would enable Mr. Pruitt to raise specific objections under Bruton.

  Moreover, it would aid this Court in determining whether the Bruton problem in

  this case can be alleviated only by severance, or whether exclusion or redaction of

  co-defendant statements would be appropriate.

                                                    CONCLUSION
           Terry Pruitt, by and through his undersigned attorney, respectfully asks this

  Court to sever his trial, or, in the alternative, order the government to disclose any

  co-defendant statements that it intends to use in its case-in-chief, and describe the

  grounds of admissibility for each such statement.

                                                           Respectfully submitted,

                                                           LAW OFFICES OF S. ALLEN EARLY

                                                           /s/ S. Allen Early
                                                           S. Allen Early (P13077)
                                                           Attorney for Defendant
                                                           607 Shelby Street, Suite 425
                                                           Detroit, Michigan 48226
                                                           (313) 962-2320 – office
                                                           (313) 962-2341 – fax
                                                           sallenearly@sallenearly.comcastbiz.net
  Date: November 13, 2018
                                                  CERTIFICATE OF SERVICE

         I hereby certify that on November 13, 2018, I electronically served the foregoing MOTION TO SEVER and BRIEF IN SUPPORT
  OF MOTION TO SEVER using the ECF system which will send notification of such filing to all counsel of record.

                                                                        /s/ S. Allen Early (P13077)
  Dated: November 13, 2018




                                                              10
